DETAILED ACTION
This Office Action is with regard to the most recent papers filed 10/8/2021.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2021 has been entered.
 

Response to Arguments
Applicant argues in the response filed 10/8/2021 the rejection under 35 USC 112(b) of claims 12-22 and 45-54, where such arguments appear to merely indicate where support for the language “means” is found, but does not provide for any structure of such means.  The rejection is not based on lack of support in the specification for the claimed subject matter, but is instead made because the scope of the claim cannot be determined as no structure for the recited means is provided in the specification.  Again, Applicant should amend the instant claims to either not invoke 35 USC 112f, or indicate where the corresponding structure is found within the specification (where such structure would allow one of ordinary skill in the art to know the scope of the claimed means, as the means would cover the corresponding structure and equivalents thereof).
Applicant's arguments with regard to 35 USC 103 have been fully considered but they are moot based on the new ground of rejection necessitated by the amendment, where Applicant only broadly addresses the amendment.
It is noted that the amended subject matter of having the indication identify the first and second streaming format appears to only be supported by the instant specification in paragraph [0098], where 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15, 17-22, 45, 47, and 49-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant specification, the different means are discussed, but no corresponding structure is provided for the means.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 6-15, 17-26, 28-37, 39-47, 49-57, and 59-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over “New in HTTP Live Streaming (HLS): Common Media Application Format” posted on 7/13/2016 at < https://web.archive.org/web/20180520203854/http://www.unified-streaming.com/blog/new-http-live-streaming-hls-common-media-application-format> (Unified Streaming) in view of US 2019/0104316 (Da Silva Pratas Gabriel) and US 2011/0320559 (Foti).
With regard to claim 1, Unified Streaming discloses a method of data processing, comprising:
identifying, based on addressable content generated in accordance with a first streaming format, structures associated with first media, wherein the first media is associated with a first streaming format and the addressable content is generated based on the first media (Unified Streaming: Paragraphs joining pages 2-3.  Unified Streaming discloses the use of CMAF, where CMAF presents media content in a form that is able to be retrieved using a manifest file, where the ability to use such a manifest with the CMAF file would make the CMAF file addressable.);
generating a streaming manifest for the first media, wherein the streaming manifest maps structures associated with the first media to structures associated with a second streaming format (Unified Streaming: Page 5, “Manifest Generation”.  The manifest generated serves to allow presentation for HLS and MPEG DASH from the CMAF format.); and
wherein the second streaming format is different from the first streaming format (Unified Streaming: Pages 5.  CMAF and DASH are different formats).
Unified Streaming fails to disclose, but Da Silva Pratas Gabriel teaches including an indication with the streaming manifest, wherein the indication identifies the streaming profile used to map the structures associated with the first media to the structures associated with the second streaming format (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-
Unified Streaming in view of Da Silva Pratas Gabriel fails to teach, but Foti teaches the indication identifying the first streaming format and the second streaming format (Foti: Paragraph [0040].  In Foti, indications can be provided that indicate a first and a second code for transcoding.  The indication, as disclosed, appears to be merely a naming convention, where such indications are not used in any way by the system (Specification: Paragraph [0098]), and would constitute a design choice which would have questionable limiting effect on the instant claims.  In the case of Foti, the transcoder that is used is identified by both an input and an output codec, where using such as part of the naming convention for the URN would be a design choice that would allow a human operator to easily identify the specific profile used.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to identify the first and second format in the manifest, such as by including such in the URN, to provide specific identification of the transcoding functionality that was used, such that a human operator would easily be able to identify such from the manifest (where the use of a specific URN format, as addressed herein, would have no appreciable impact on the functioning of the system, and would amount to a mere design choice.).

With regard to claim 2, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the mapping of the structures associated with the first media to the structures associated with the second streaming format is based on a set of information included in the streaming profile (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”.  One of 

With regard to claim 3, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the set of information is a set of rules (Unified Streaming: Page 3, Paragraph 3, CMAF media encoding and mezzanine format.  The profiles provide the settings used for the encoding, where the “rules,” as claimed, can refer to “constraints” or “constructs” that indicates the content provided in the manifest is content that conforms to constructs encoded based on the first streaming format… (Specification: Paragraph [0045]), where the providing of the settings used would meet the typical use of the term “constraints” of “constructs” (and, as Applicant’s disclosure has provided a broader use of the term “rule” (e.g. specifying a condition and an action”), would meet the claimed “rules” as well).).

With regard to claim 4, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest is used to create a media presentation, and wherein segments of the media presentation conform to the streaming format (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Paragraph [0019].  The manifest file is used on the client to present the media content (create a media presentation).).

With regard to claim 6, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the indication is in the streaming manifest (Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 7, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the first streaming format is at least one of an encapsulation format, a packaging format, or a common media application format (CMAF) (Unified Streaming: Paragraphs joining pages 2-3).

With regard to claim 8, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest corresponds to a Dynamic Adaptive Streaming over HTTP (DASH) media presentation description (MPD), the streaming profile corresponds to a DASH profile, or a streaming MPD corresponds to a DASH MPD (Unified Streaming: Pages 3-4 and Da Silva Pratas Gabriel: Page 9, Table 3, Line 7, profiles=”urn:mpeg:dash:profile:isoff-on-demand:2011”>).

With regard to claim 9, Unified Streaming in view of Da Silva Pratas Gabriel teaches wherein the streaming manifest corresponds to at least one of an HTTP Live Streaming (HLS) manifest, the streaming profile corresponds to an HLS profile, or a streaming MPD corresponds to an HLS MPD (Unified Streaming: Page 4, Paragraph 1.  The second format can be HLS, where in this case, the profile and manifest would be HLS profiles and manifests.).

With regard to claim 10, the instant claim is substantially within the scope of claim 3, and is thus rejected for similar reasons (as “rules” is shown to be the same as “constraints” or “constructs” in the instant specification.).

With regard to claim 11, Unified Streaming in view of Da Silva Pratas Gabriel teaches that the identifying of the structures associated with the first media is based on using a second streaming manifest that includes a second profile signal (Unified Streaming: Page 3: “CMAF media encoding and mezzanine format”.  The CMAF format includes a profile defining exact codec settings to use.).

With regard to claims 12-15, 17-26, 28-37, 39-47, 49-57, and 59-65, the instant claims are substantially similar to claims 1-4 and 6-11, and are rejected for similar reasons (It is noted that claims 1-34 are from the perspective of a device on the network side (e.g. server) and claims 35-65 are from the perspective of a recipient device (e.g. client), where the different sets of claims all refer to substantially similar subject matter.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444